2016 IL App (2d) 150774
                                   No. 2-15-0774
                          Opinion filed December 29, 2016
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
GREGORY PHILLIP KANE,                  ) of Du Page County
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 14-D-1199
                                       )
HEATHER ANN KANE,                      )
                                       )
      Respondent-Appellee              ) Honorable
                                       ) Linda E. Davenport,
(Michael D. Canulli, Appellant).       ) Judge, Presiding
______________________________________________________________________________

       JUSTICE SPENCE delivered the judgment of the court, with opinion.
       Justices McLaren and Schostok concurred in the judgment and opinion.

                                          OPINION

¶1     This dispute concerns fees sought by attorney Michael D. Canulli, who represented

petitioner, Gregory Phillip Kane, during a portion of his dissolution-of-marriage proceeding.

Upon withdrawing as counsel, Canulli filed against Gregory a petition for setting final fees and

costs pursuant to section 508(c) of the Illinois Marriage and Dissolution of Marriage Act (Act)

(750 ILCS 5/508(c) (West 2014)), and against respondent, Heather Ann Kane, a petition for

contribution pursuant to section 503(j) of the Act (750 ILCS 5/503(j) (West 2014)). In both

petitions, Canulli sought an award of approximately $48,000, which was in addition to the

$37,500 that he had already been paid. Following a full evidentiary hearing, the trial court
2016 IL App (2d) 150774


denied Canulli’s request for contribution from Heather, but it awarded Canulli $12,500 on his

petition against Gregory. Because the trial court’s rulings on the petitions were not an abuse of

discretion, we affirm.

¶2                                     I. BACKGROUND

¶3     Gregory and Heather were married in 1995 and have two minor children. In June 2014,

Gregory filed a pro se petition for dissolution of marriage. He thereafter retained Canulli on July

1, 2014. Canulli and Gregory’s written engagement agreement provided that, if Gregory had an

objection regarding any of Canulli’s billing statements, he would notify Canulli in writing within

seven days of receiving the statement; otherwise the objection would be considered waived.

Canulli filed his appearance on behalf of Gregory on July 23, 2014. On September 23, 2014, the

trial court entered an order awarding Canulli $37,500 in interim attorney fees, by way of a

Qualified Domestic Relations Order that partially liquidated Heather’s retirement account.

Canulli’s billing records indicated that from July 1, 2014, through September 23, 2014, he billed

Gregory approximately $35,000 in attorney fees. On January 15, 2015, Canulli filed a second

petition for interim fees, seeking an additional $72,000. According to the petition, said sum

would satisfy his then-unpaid fees of $37,000 and provide an additional retainer of $35,000.

¶4     On February 4, 2015, Canulli sent Gregory an email stating that his balance due was

nearly $43,000, and that he would be willing to stay on the case if Gregory and Heather entered

an agreed order to each receive $200,000 from Heather’s retirement account, and that Gregory

would have to further agree to use $90,000 to pay Canulli’s fees, with the surplus funds

constituting an additional retainer.

¶5     Gregory did not agree, and on February 10, 2015, Canulli filed an emergency motion to

withdraw as counsel, alleging an inability to communicate with Gregory and unpaid attorney



                                               -2-
2016 IL App (2d) 150774


fees. On February 13, 2015, the trial court granted Canulli’s request to withdraw his appearance

and also granted him leave to file fee petitions. Gregory represented himself pro se for several

weeks and then retained new counsel, who entered an appearance on April 23, 2015. Said

counsel continues to represent Gregory in this appeal.

¶6     Within the dissolution action, on April 15, 2015, Canulli filed against Gregory a petition

for setting final fees and costs pursuant to section 508(c) of the Act. Canulli also filed against

Heather a petition for contribution pursuant to section 503(j) of the Act. The engagement

agreement and 28 pages of itemized billing statements were among the exhibits attached to the

fee petitions. In both petitions, Canulli acknowledged that he had already been paid $37,500 in

fees, but he alleged that he was owed an additional $48,000.

¶7     On May 1, 2015, the trial court entered a judgment for dissolution of marriage, which

incorporated a marital settlement agreement and a joint parenting agreement. Said judgment

awarded Gregory and Heather joint legal custody of the children, awarded Heather primary

residential custody of the children, established a visitation schedule, and awarded Gregory

$27,000 in maintenance in gross.

¶8     The trial court held a day-long evidentiary hearing on Canulli’s fee petitions on July 2,

2015. The court took judicial notice of the court file and admitted into evidence Canulli’s 28

pages of itemized billing statements, which reflected that he had billed Gregory for 268.7 hours

from July 2014 until he withdrew in February 2015. At the hearing, Canulli testified, in relevant

part, as follows. He had practiced family law for 38 years. Gregory filed a number of pleadings

pro se, which Canulli agreed was not normal or customary. The total fees incurred in Canulli’s

representation of Gregory were $85,529.86, of which he had been paid $37,500. Canulli thus

sought the remaining balance of more than $48,000. Gregory and Heather had no ability to



                                              -3-
2016 IL App (2d) 150774


communicate or resolve any matters in the case, and “the case was litigious on both ends.”

Gregory was “unusually extraordinarily emotional” about the divorce. Gregory and Canulli

exchanged emails almost every day, and sometimes more than once a day. Canulli also testified

as to his billing practices that he recorded services contemporaneously when rendered and that he

reviewed each bill for accuracy before mailing it to Gregory.

¶9     On cross-examination, Canulli was questioned regarding billing entries that opposing

counsel asserted were unreasonable and unnecessary. Much of the hearing was spent going line-

by-line through these entries. Canulli was questioned regarding time that he billed to review

pleadings that, according to his billing statements, were filed by Heather when in fact no such

pleadings had been filed. Canulli also billed for drafting motions that were not noticed or

presented to the court and in some cases never filed. Canulli acknowledged that he did not

prepare for trial, nor did he prepare a trial notebook, parenting agreement, or marital settlement

agreement. On several days he billed more than 10 hours on Gregory’s case.

¶ 10   Gregory testified as follows.     He was employed by the Illinois River Winery, a

corporation of which he was the sole shareholder and director and from which he drew an annual

salary of $18,000. Gregory was awarded the business by way of the parties’ marital settlement

agreement. The corporation had recently emerged from Chapter 11 bankruptcy, and Gregory

operated it judgment-free.    The gross receipts for the winery in 2014 were approximately

$500,000, and its checking account contained approximately $3000. The winery owned the real

property it was situated on, but the property was encumbered by several loans, totaling

approximately $200,000. By way of the marital settlement agreement, Gregory was receiving

maintenance from Heather, and he also received approximately $225,000 from Heather’s




                                              -4-
2016 IL App (2d) 150774


retirement account. In April 2015, Gregory received $20,000 from the settlement of a personal-

injury claim.

¶ 11   Heather then testified as follows. She earned approximately $134,000 per year working

at the Nielsen Company, and she had received a bonus in excess of $40,000 in each of the prior

three years. By way of the marital settlement agreement, Heather received the marital residence,

which was valued at $355,000 but encumbered by a mortgage of $208,000 and a home-equity

line of credit that exceeded $200,000, both of which were solely Heather’s responsibility. The

marital residence was “under water.” After the payment of her legal fees and a distribution to

Gregory pursuant to the marital settlement agreement, her retirement account was worth

approximately $200,000.      Also pursuant to the marital settlement agreement, Heather was

responsible for $43,000 of credit card debt incurred by the parties during the marriage. Heather

paid tuition for the younger child to go to private school. She was paying maintenance to

Gregory, and she was not receiving child support from him.

¶ 12   At the conclusion of the hearing, the court first observed that the parties stipulated to the

reasonableness of Canulli’s $304 hourly rate, which included a $9 administrative fee. In ruling

on the reasonableness of Canulli’s fees, the court found that “the majority of the work that was

done was not necessary nor [sic] reasonable.” The court agreed that Gregory was a “difficult”

client who “contacted [Canulli] a lot,” but it stated that Canulli encouraged Gregory’s “rogue

behavior” by fostering, tolerating, and aiding him in filing pro se petitions, “which did nothing to

control the litigation” and allowed Gregory to take “unreasonable positions.” The court noted

that only two hearings were held while Canulli was on the case and that no depositions were

taken. The court stated that Canulli’s billing statements, though very detailed, were “absolutely

form over content at some point because [there were] no substantive things being done in the



                                               -5-
2016 IL App (2d) 150774


case.” The court denied Canulli’s request for contribution from Heather, but it found that he was

entitled to a total of $50,000 from Gregory for his work on the case. As Canulli had already

been paid $37,500, the court awarded Canulli $12,500, to be paid by Gregory.

¶ 13                                      II. ANALYSIS

¶ 14   Before addressing the merits of the appeal, we must first address our own jurisdiction.

We previously dismissed this appeal pursuant to In re Marriage of Knoerr, 377 Ill. App. 3d 1042

(2007). Though no party had raised the issue, we discovered that a contempt petition filed by

Gregory remained pending in the trial court when Canulli filed his notice of appeal on July 31,

2015. As the appealed order lacked a finding, pursuant to Illinois Supreme Court Rule 304(a)

(eff. Jan. 1, 2015), that there was no just reason for delaying either enforcement or appeal or

both, we dismissed the appeal as premature. In the dismissal order, we commented that Illinois

Supreme Court Rule 303(a)(2) (eff. Jan 1, 2015) could potentially allow Canulli to establish the

effectiveness of his July 31, 2015, notice of appeal. Reiterating the procedure set forth in

Knoerr, we stated that, “if the trial court has already disposed of the [contempt] petition *** and

all other subsequently filed claims, if any, Canulli may file a petition for rehearing and to

supplement the record with the appropriate orders to establish our jurisdiction over this appeal.”

¶ 15   Canulli timely filed a petition for rehearing and supplemented the record with several

filings and trial court orders.   Included in the supplemental record is an order entered on

September 14, 2015, that disposed of the contempt petition. Said order also disposed of a motion

for sanctions that Heather had apparently filed, and the order indicated that the case would be

taken “off call.” Though an additional motion appears in the supplemental record, it was filed

more than thirty days after the entry of the September 14, 2015, order, and it was disposed of on




                                               -6-
2016 IL App (2d) 150774


April 12, 2016. Thus, based on our review of the supplemental record, all matters in the trial

court appear resolved.

¶ 16   Pursuant to Illinois Supreme Court Rule 367(d) (eff. Mar. 8, 2016), we ordered Gregory

and Heather to respond to the petition for rehearing, and they make similar arguments in

opposition to it.    Though they acknowledge that the contempt petition was resolved on

September 14, 2015, they assert that we still lack jurisdiction because Canulli did not file a new

or amended notice of appeal within 30 days of that date. They also argue that Rule 303(a)(2)

cannot be used to establish the effectiveness of the July 31, 2015, notice of appeal because, as a

“condition precedent” for the rule to apply, a timely postjudgment motion must have been filed

in the trial court. Rule 303(a)(2) provides, in pertinent part, as follows:

                “When a timely postjudgment motion has been filed by any party, *** a notice of

       appeal filed before the entry of the order disposing of the last pending postjudgment

       motion, or before the final disposition of any separate claim, becomes effective when the

       order disposing of said motion or claim is entered.” Ill. S. Ct. R. 303(a)(2) (eff. Jan. 1,

       2015).

Gregory and Heather stress that Gregory’s contempt petition was not a postjudgment motion,

because it did not request at least one of the forms of relief contained in section 2-1203 of the

Code of Civil Procedure (735 ILCS 5/2-1203 (West 2014)), namely: rehearing, retrial,

modification of the judgment, vacation of the judgment, or other relief directed against the

judgment.

¶ 17   Though we agree that a postjudgment motion was not filed in this case, the absence of

such a motion does not preclude Rule 303(a)(2) from “saving” a premature notice of appeal

where the notice was filed before the final disposition of any separate claim that is later resolved.



                                                 -7-
2016 IL App (2d) 150774


Indeed, this court has long interpreted Rule 303(a)(2) to allow the effectuation of a notice of

appeal upon the resolution of a pending claim—even in the absence of a postjudgment motion.

See, e.g., McMackin v. Weberpal Roofing, Inc., 2011 IL App (2d) 100461; People ex rel.

Madigan v. Illinois Commerce Comm’n, 407 Ill. App. 3d 207 (2010); Suburban Auto Rebuilders,

Inc. v. Associated Tile Dealers Warehouse, Inc., 388 Ill. App. 3d 81 (2009); In re Marriage of

Valkiunas, 389 Ill. App. 3d 965 (2008); Knoerr, 377 Ill. App. 3d 1042.

¶ 18   In Valkiunas, 389 Ill. App. 3d 965, we rejected an argument similar to the one that

Gregory and Heather now advance. There, the petitioner appealed orders that were entered on

February 8, 2008, and March 3, 2008—neither of which contained a Rule 304(a) finding. We

initially dismissed the appeal pursuant to Knoerr because, when the petitioner filed her notice of

appeal, two civil contempt petitions remained pending in the trial court. Id. at 966. Following

the procedure set out in Knoerr, the petitioner thereafter filed a petition for rehearing and

supplemented the record with an order entered on June 24, 2008, that disposed of both contempt

petitions. However, the supplemented materials also reflected that, on May 14, 2008 (after the

notice of appeal was filed), the respondent filed a motion to disqualify the petitioner’s attorney

and the motion remained pending as of the June 24, 2008, order. The petitioner contended that

her notice of appeal became effective when the contempt petitions were resolved, despite the

pendency of the motion. She further argued that the motion to disqualify her attorney was not a

postjudgment motion. Id. at 968.

¶ 19   In interpreting Rule 303(a)(2), we noted that there is “nothing magical about the date the

notice of appeal was actually filed, and the plain meaning of the rule is that the notice of appeal

‘becomes’ effective on the date the impediment to our jurisdiction is removed.” Id. We held

that, although one jurisdictional impediment was removed on June 24, 2008, the pendency of the



                                               -8-
2016 IL App (2d) 150774


motion to disqualify impeded our jurisdiction such that the notice of appeal was still premature.

Id. In so ruling, we rejected the petitioner’s argument—that Rule 303(a)(2) did not apply

because the motion to disqualify is not a postjudgment motion—because it ignored the

possibility that the motion was a separate claim under Rule 303(a)(2). We also noted that a

“pending claim” under Rule 303(a)(2) is the same as a “claim” under Rule 304(a), meaning any

“right, liability or matter raised” in an action, and that the motion to disqualify was a pending

“matter” raised in the action. Id.

¶ 20   Based on our practice of interpreting Rule 303(a)(2) to allow the effectuation of a notice

of appeal upon the resolution of a pending claim, and especially in light of Valkiunas, we reject

Gregory’s and Heather’s argument that Rule 303(a)(2) is inapplicable and we find that the notice

of appeal became effective on September 14, 2015—when the contempt petition was resolved.

As a result, we have jurisdiction over this appeal, and we accordingly grant the petition for

rehearing.

¶ 21   We now turn to the merits of the appeal. Section 508(c) of the Act sets forth the rules for

a final hearing for a trial court’s determination of attorney fees and costs against the attorney’s

own client after the attorney has withdrawn. The statute provides, in relevant part, as follows:

               “The determination of reasonable attorney’s fees and costs *** is within the

       sound discretion of the trial court. The court shall first consider the written engagement

       agreement and, if the court finds that the former client and the filing counsel, pursuant to

       their written engagement agreement, entered into a contract which meets applicable

       requirements of court rules and addresses all material terms, then the contract shall be

       enforceable in accordance with its terms, subject to the further requirements of this

       subdivision (c)(3). Before ordering enforcement, however, the court shall consider the



                                               -9-
2016 IL App (2d) 150774


       performance pursuant to the contract. Any amount awarded by the court must be found

       to be fair compensation for the services, pursuant to the contract, that the court finds were

       reasonable and necessary.” 750 ILCS 5/508(c)(3) (West 2014).

¶ 22   Section 503(j) of the Act addresses contribution from an opposing party toward attorney

fees and costs before a final dissolution-of-marriage judgment is entered. 750 ILCS 5/503(j)

(West 2014). Ordinarily, the primary obligation for the payment of attorney fees rests on the

party on whose behalf the services were rendered. In re Marriage of Hassiepen, 269 Ill. App. 3d

559, 569 (1995); In re Marriage of Mantei, 222 Ill. App. 3d 933, 941 (1991). However, section

503(j) allows the trial court to order one party to contribute to the other party’s attorney fees.

750 ILCS 5/503(j) (West 2014). Unlike section 508(c) of the Act, section 503(j) does not

expressly require that the amount awarded be “reasonable.” Nevertheless, the statute has been

interpreted to incorporate a reasonability requirement. In re Marriage of Hasabnis, 322 Ill. App.

3d 582, 596 (2001).

¶ 23   It is worth noting that, pursuant to section 503(j), Canulli’s request for contribution

should have been heard and decided prior to entry of the judgment for dissolution of marriage.

Nevertheless, it appears that no party raised the issue in the trial court, and any objection is thus

forfeited. The timing provisions of section 503(j), although mandatory, are not jurisdictional

prerequisites and they therefore may be forfeited. In re Marriage of Cozzi-DiGiovanni, 2014 IL

App (1st) 130109, ¶ 40; In re Marriage of Lindsey-Robinson, 331 Ill. App. 3d 261, 269 (2002).

¶ 24   In his brief, Canulli argues various theories as to which standard of review we should

apply to this case, and he seemingly advocates for a number of standards that span the spectrum

from de novo to abuse of discretion. However, when an appeal concerns an award of attorney

fees, we review it for an abuse of discretion. In re Marriage of Harrison, 388 Ill. App. 3d 115,



                                               - 10 -
2016 IL App (2d) 150774


120 (2009); Wildman, Harrold, Allen & Dixon v. Gaylord, 317 Ill. App. 3d 590, 595 (2000). All

reasonable presumptions are in favor of the action of the trial court, and, absent an affirmative

showing to the contrary, the reviewing court will assume that the trial court understood and

applied the law correctly. In re Marriage of Walters, 238 Ill. App. 3d 1086, 1102-03 (1992).

¶ 25   It is well established that the burden of proof is on the attorney to establish the value of

his services and that appropriate fees consist of reasonable charges for reasonable services. In re

Marriage of Shinn, 313 Ill. App. 3d 317, 323 (2000). In order to justify the fees sought, the

attorney must present more than a mere compilation of hours multiplied by a fixed hourly rate.

In re Marriage of Angiuli, 134 Ill. App. 3d 417, 423 (1985). Rather, the attorney must provide

sufficiently detailed time records that were maintained throughout the proceeding, and those

records must specify the services performed, by whom they were performed, the time expended

thereon, and the hourly rate charged. Shinn, 313 Ill. App. 3d at 323. The trial court should

consider a variety of additional factors when assessing the reasonableness of fees, such as the

skill and standing of the attorney, the nature of the case, the novelty and/or difficulty of the

issues involved, the importance of the matter, the degree of responsibility required, the usual and

customary charges for similar work, the benefit to the client, and whether there is a reasonable

connection between the fees requested and the amount involved in the litigation. Kaiser v.

MEPC American Properties, Inc., 164 Ill. App. 3d 978, 984 (1987). The trial court should

scrutinize the records for their reasonableness in the context of the case. McHugh v. Olsen, 189

Ill. App. 3d 508, 514 (1989).   In ruling on the reasonableness of fees, the trial judge may also

rely on his or her own experience. Richardson v. Haddon, 375 Ill. App. 3d 312, 315 (2007);

Heller Financial, Inc. v. Johns-Byrne Co., 264 Ill. App. 3d 681, 691 (1994). When a trial court




                                              - 11 -
2016 IL App (2d) 150774


awards less than the amount requested in a fee petition, the court’s ruling should include the

reasons justifying a particular reduction. Richardson, 375 Ill. App. 3d, at 315.

¶ 26   Canulli asserts that the trial court’s award of attorney fees was erroneous for a number of

reasons. Though they appear in multiple sections of his brief, many of his arguments are but one

argument phrased in varying ways. We also observe that a number of paragraphs are repeated

verbatim in two sections of his brief. Canulli’s main contention on appeal is that, when the trial

court ruled on his fee petitions, it was required to (1) review each billing entry line-by-line; (2)

state with specificity which line items it found unreasonable; and (3) provide a specific

explanation to support each individual reduction. For these propositions, he relies heavily on

Fitzgerald v. Lake Shore Animal Hospital, Inc., 183 Ill. App. 3d 655 (1989).

¶ 27   Fitzgerald involved an action to recover possession of commercial property that was

leased to the defendant, and the sole dispute concerned when the defendant would vacate the

premises. The trial court granted summary judgment in favor of the plaintiff, who then sought

attorney fees pursuant to a fee-shifting provision contained in the lease. Id. at 658-59. The

plaintiff sought fees of approximately $50,000, but the trial judge awarded $25,000, and the

judge commented that the amount was “as probably a wild a guess [as he could] take.” Id. at

661. On review, the appellate court found that the award was unreasonably high and remanded

the matter for a hearing on the fees. Id. at 662. In so holding, the court commented that the trial

judge “did not make clear what billings he was striking as duplicitous or unnecessary,” but rather

took a “Solomonic” approach when he “clove the baby in two.” Id. The court stated that

“[w]ithout a full, complete and detailed hearing on this matter, and without a ruling on each

billing entry, *** there can be no way of determining what a reasonable fee might be in this

case.” Id. The court indicated that the case was not complicated, and it stated that “the usual and



                                               - 12 -
2016 IL App (2d) 150774


customary charge for a simple eviction case surely must be far less than the fee that was awarded

here, to say nothing of the one demanded.” Id.

¶ 28    We find Fitzgerald distinguishable. In Fitzgerald, when the trial court simply halved the

fees requested in the fee petition, it did so without the benefit of a full evidentiary hearing and it

candidly characterized the award as a “wild guess.” Id. at 661; see also Heller Financial, Inc. v.

Johns-Byrne Co., 264 Ill. App. 3d 681, 693 (1994).             In the instant matter, the report of

proceedings makes clear that the parties engaged in an exhaustive hearing wherein Canulli’s

itemized billing statements were scrutinized by Gregory and Heather, as well as the trial court.

The sole subject of the hearing was Canulli’s request for fees, and indeed the trial court devoted

an entire day to the consideration thereof. Here, nothing suggests that the trial court took a “wild

guess” or acted arbitrarily when it awarded Canulli an additional $12,500 in fees from Gregory.

Further, the court did not take a “Solomonic approach” and simply halve the requested fees. The

report of proceedings demonstrates that the court was engaged, asked numerous pointed

questions, and gave due consideration to the fee petitions, as well as the billing statements

attached thereto.

¶ 29    It should also be noted that, despite Canulli’s assertion, Fitzgerald does not require the

trial court to review the attorney’s billing entries line-by-line and affirmatively strike those

individual entries that it deems unreasonable, nor does Fitzgerald require the court to provide a

“specific explanation supporting each reduction.”         No court has cited Fitzgerald for such

propositions, and we decline to do so now. Though the Fitzgerald court remanded the matter for

a “ruling on each billing entry,” it is clear that the court directed the trial court to make such

evaluations and rulings in light of the particular facts of that case.




                                                 - 13 -
2016 IL App (2d) 150774


¶ 30   In addition to Fitzgerald, Canulli cites a number of cases to support his “itemization”

argument. He prefaces this list of cases with the introductory signal “see,” which should be used

only when an authority clearly and directly supports the proposition for which it is cited. People

v. Gonzalez, 292 Ill. App. 3d 280, 287 (1997). Simply put, none of the additional cases requires

the trial court to review each individual billing entry line-by-line before striking any as

unreasonable. Patton v. Lee, 406 Ill. App. 3d 195 (2010), concerned a request for sanctions

under section 226 of the Illinois Domestic Violence Act of 1986 (750 ILCS 60/226 (West

2008)), based on allegedly false statements made in an emergency petition for an order of

protection. We affirmed the trial court’s denial of sanctions, because, among several other

reasons, the party seeking the sanctions did not itemize the costs that he believed were caused by

the false statements. Id. at 201. In re Marriage of Heindl, 2014 IL App (2d) 130198, concerned

the trial court’s denial of interim attorney fees. We held that the trial court did not abuse its

discretion in denying interim fees where the petitions were not verified and did not include any

affidavits or other support for the request. Id. ¶¶ 32-33. Canulli also cites Cholipski v. Bovis

Lend Lease, Inc., 2014 IL App (1st) 132842, but notably absent from that case is any discussion

of attorney fees. Finally, he cites McHenry Savings Bank v. Autoworks of Wauconda, 399 Ill.

App. 3d 104 (2010), which involved the amount of fees a bank was entitled to collect from a

guarantor of a promissory note that was in default. At the conclusion of the trial, the bank filed a

verified petition for attorney fees, detailing the services performed and the time spent by each of

the seven attorneys who represented the bank. Id. at 108. We held that the trial court did not

abuse its discretion in reducing from 58 to 30 the compensable hours the bank spent preparing

and trying the case. Though the bank offered an argument similar to that now advanced by

Canulli regarding itemization, we did not reach the issue, because the trial court offered a



                                               - 14 -
2016 IL App (2d) 150774


reasonable explanation for reducing the fees. Id. at 119. Thus, these cases do not support

Canulli’s itemization argument.

¶ 31   Canulli insists that, because attorneys must provide sufficiently detailed time records

when seeking fees, “in fairness” the trial court should have a corresponding duty to detail the

specific entries that it finds unreasonable. Although it is well established that the absence of

specificity with regard to task and time precludes a finding of reasonableness by the trial court

(In re Marriage of Broday, 256 Ill. App. 3d 699, 707 (1993)), we reject Canulli’s implicit

assertion that the presence of specificity in an attorney’s billing records therefore mandates a

line-by-line finding of reasonableness (or unreasonableness) by the trial court. The purpose of

requiring such specificity by the attorney is to aid the trial court in its efforts to determine a

reasonable fee award (In re Estate of Bitoy, 395 Ill. App. 3d 262, 275 (2009)), and those efforts

would not be aided by requiring of the trial court the same degree of specificity, Canulli’s

fairness argument aside. While reviewing courts have commented favorably where trial courts

did undertake a line-by-line review (see Kaiser, 164 Ill. App. 3d at 988), there is simply no

requirement for trial courts to do so.     Further, reviewing courts have upheld trial courts’

valuations of work performed by attorneys in terms of rounded numbers. See, e.g., In re

Marriage of Auriemma, 271 Ill. App. 3d 68 (1994) (finding that law firm was entitled to receive

a total of $90,000 in fees, rather than the $155,987.76 it sought, due to the firm’s failure in its

obligation to control the litigiousness of its client); 400 Condominium Ass’n v. Wright, 240 Ill.

App. 3d 546 (1992) (upholding award of $8,000 in fees when petition sought $24,164.21);

Angiuli, 134 Ill. App. 3d 417 (upholding trial court’s decision to reduce fees sought by attorney

against former client from $62,202.25 to $36,000).




                                              - 15 -
2016 IL App (2d) 150774


¶ 32   Canulli next asserts that Gregory waived his right to object to the fees, because he did not

object to any bill within seven days of receiving it, as required by the engagement agreement.

Based on this provision, and prior to the hearing on his fee petitions, Canulli filed a motion in

limine to bar Gregory from opposing his fee petitions. The trial court denied the motion and

proceeded to a full hearing on the petitions. Canulli cites no authority in support of his waiver

argument, and so the argument is forfeited. “The appellate court is not a depository into which a

party may dump the burden of research.” Hall v. Naper Gold Hospitality, LLC, 2012 IL App

(2d) 111151, ¶ 13.

¶ 33   Next, Canulli contends that the court abused its discretion by not applying the “required

criteria and factors” when it reduced his fees. This argument consists almost entirely of material

quoted from Goesel v. Boley International (H.K) Ltd., 806 F.3d 414 (7th Cir. 2015). In Goesel, a

law firm represented a minor and his parents in a personal-injury suit. Id. at 417. The parties

entered into a retainer agreement whereby the firm would receive one-third of any gross amount

recovered and the Goesels would be responsible for any litigation expenses. If there was no

recovery, they would owe no attorney fees. Id. The case settled prior to trial, and, after paying

the litigation expenses, the Goesels would be left with 42% of the total recovery. Because the

injured party was a minor, the trial court was required to approve the settlement before it could

be finalized. The court sua sponte objected to the contingent-fee agreement, invoked “ ‘fairness

and right reason,’ ” and “modified the fee structure so that the litigation expenses were deducted

off the top, prior to the one-third allocation to the law firm.” Id. at 418.

¶ 34   On appeal, the Seventh Circuit undertook a review of the objective reasonableness of the

retainer agreement’s provision for attorney fees. Looking to the factors that courts use to

determine the reasonableness of fees (see supra ¶ 25), the court found that the firm’s fees “easily



                                                - 16 -
2016 IL App (2d) 150774


passe[d] muster” and were not excessive. Id. at 421. In so holding, the court stated that the trial

court impermissibly relied on “ ‘fairness and right reason,’ ” which the reviewing court described

both as a “rhetorical flourish” and a factor outside the appropriate scope of its inquiry. Id. at

422-23. The court stated that, of the criteria that govern attorney fees in settlements involving

minors, none supported rewriting the terms of the agreement. Id. at 422.

¶ 35   At the outset, we note that federal appellate decisions are not binding on this court. See

People v. Kidd, 129 Ill. 2d 432, 457 (1989). While such decisions may be considered persuasive

authority (People ex rel. Ryan v. World Church of the Creator, 198 Ill. 2d 115, 127 (2001)), we

agree with Gregory and Heather that Goesel has little relevance to this matter. Indeed, much of

the Goesel court’s discussion concerns the “vital role” that contingent-fee contracts play in our

legal system. Goesel, 806 F.3d at 423. Also, while the Goesel court took issue with the trial

court’s reliance on “additional factors outside the appropriate scope of its inquiry” (id.), Canulli

does not indicate what factor or factors he believes the trial court here improperly relied on in

reducing the fees. Moreover, Goesel does not state that a court should “line item” billing

statements when reducing fees, nor does it require a court to articulate with particularity how it

evaluated each of the factors when assessing the reasonableness of the fees. Thus, Goesel does

not bolster Canulli’s arguments.

¶ 36   Our review of the record, as well as the report of proceedings concerning the hearing on

Canulli’s fee petitions, shows that the trial court provided numerous reasons for reducing the

fees, and we believe that the trial court’s award of fees was not an abuse of discretion. The court

commented on the absence of progress in the case, despite the more than $85,000 in fees that

Canulli billed to Gregory.     The court stressed that only two hearings were held, that no

depositions were taken, and that there were “no substantive things being done” in the case.



                                               - 17 -
2016 IL App (2d) 150774


Indeed, these statements were supported by Canulli’s own acknowledgment that he did not

prepare for trial, that no experts were consulted or retained, and that he did not prepare a joint

parenting agreement or a marital settlement agreement.           The record confirms that Canulli

participated in only two contested hearings: the hearing on Heather’s motion to vacate Gregory’s

pro se order of protection (which was granted) and the hearing on Heather’s petition for

exclusive possession of the marital residence (which also was granted). These observations were

clearly within the court’s province, as a judge is permitted to rely on his or her own knowledge

and experience when determining the reasonableness of fees. Richardson v. Haddon, 375 Ill.

App. 3d 312, 315 (2007); In re Marriage of McHenry, 292 Ill. App. 3d 634, 642 (1997); In re

Marriage of Sanda, 245 Ill. App. 3d 314, 319 (1993).

¶ 37   Further, Heather correctly points out that Canulli billed for drafting documents that were

either not presented or not filed with the court, including a motion to dismiss her petition for

exclusive possession of the marital residence and a notice of dissipation. Canulli’s billing

statements also contain several entries that indicate that he charged for reviewing an emergency

petition for an order of protection filed by Heather, though no such petition was ever filed.

Canulli’s statements also indicate that he billed Gregory for more than two hours after he was

granted leave to withdraw.

¶ 38   It is well established that unnecessarily increasing the cost of litigation is a relevant factor

for a trial court to consider when allocating attorney fees. In re Marriage of Patel, 2013 IL App

(1st) 112571, ¶ 117. Moreover, an attorney’s fees may be reduced if the attorney fails to control

the litigiousness of his or her client. Auriemma, 271 Ill. App. 3d at 74. In her findings, the trial

judge here clearly found these factors important, as she spoke directly to Canulli: “Yes, your

client was difficult. I understand that. But you fostered, you tolerated, and you actually aided



                                                - 18 -
2016 IL App (2d) 150774


him in filing pro se petitions, by your own testimony which, in fact, encouraged rogue behavior

and did nothing to control the litigation, which, I believe, is also part of an attorney’s obligation

when your client is taking unreasonable positions.”

¶ 39   The record indicates that Gregory filed four separate pro se submissions with the court

while represented by Canulli, including two emergency petitions for orders of protection, a

petition for temporary support, and a filing consisting of 40 pages of exhibits regarding

Heather’s private matters.

¶ 40   Gregory filed his first pro se emergency petition for an order of protection on September

15, 2014.    Canulli’s billing statements indicate that, the day prior, he billed Gregory for

discussing “9/11 incident and Order of Protection and going forward on the same.” He also

emailed Gregory regarding the possibility of seeking an order of protection, stating: “FYI–I

received this from opposing counsel and it does not appear from this e-mail that they intend to

file a Petition for Order of Protection. *** If they do not file anything, don’t you think it is

necessary or in your best interests to do so? Possibly better to let things calm down and also

lessen the legal fees.” The trial court granted the emergency petition. Heather thereafter filed an

emergency motion to rehear the petition, and a hearing was held on September 23, 2014, wherein

Canulli represented Gregory. At the conclusion of the hearing, the court vacated the order of

protection. Canulli’s billing statements show that he charged Gregory for more than 16 hours of

work related to this petition, including time spent representing Gregory at the hearing, preparing

for the hearing, and exchanging phone calls and emails with Gregory and with opposing counsel.

Some two weeks after the hearing, Canulli sent Gregory an email stating: “[t]ruth be told, there

wasn’t enough for an order of protection and I wouldn’t have filed a petition based on what

happened.”



                                               - 19 -
2016 IL App (2d) 150774


¶ 41   Gregory filed a second pro se emergency petition for an order of protection

approximately three months later, and the court denied it after chastising Gregory for filing it.

Though Canulli testified that he did not help Gregory prepare the petition, he acknowledged that

he billed Gregory for reviewing the petition before Gregory filed it. In sum, Canulli billed for

nearly four hours related to this petition.

¶ 42   Gregory also filed pro se approximately 40 pages of exhibits that contained personal

information regarding Heather. Heather thereafter filed an emergency motion to impound the

exhibits, and Canulli billed Gregory for assisting him in preparing to appear pro se at the

hearing. Canulli testified at the hearing on his fee petitions that the emergency motion to

impound was noticed for a date on which he was not available. Canulli’s billing statements

show that he billed Gregory for nearly 6 hours for addressing the matter with opposing counsel,

conducting legal research, and preparing Gregory for his pro se court appearance. One billing

entry states, “review, select, copy and highlight cases to oppose Wife’s request to impound file

*** and very detailed email to client about what to do and say to Judge tomorrow w/multiple

attachments of highlighted cases.”

¶ 43   Gregory’s final pro se filing while Canulli represented him was a petition for temporary

maintenance. The court struck the petition on January 12, 2015, ordered Gregory not to file

pleadings in any other courtrooms, and granted Heather’s counsel leave to file a petition for

attorney fees for her time spent that day appearing in court. Canulli testified that he assisted

Gregory in preparing the pro se petition and the notice of it.

¶ 44   “The question for the reviewing court is not whether it agrees with the trial court’s

decision; rather, the reviewing court must analyze whether the trial court, in the exercise of its

discretion, acted arbitrarily without conscientious judgment or, in view of all the circumstances,



                                               - 20 -
2016 IL App (2d) 150774


exceeded the bounds of reason and ignored recognized principles of law so that substantial

injustice resulted.” In re Marriage of Baniak, 2011 IL App (1st) 092017, ¶ 9. Based on all of

the foregoing, we cannot conclude that the trial court’s decision to deny contribution from

Heather and award Canulli a total of $50,000 from Gregory was an abuse of discretion.

¶ 45      Finally, we consider the issue of sanctions. Canulli filed a motion for sanctions under

Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994) against Gregory, wherein he asserts that

Gregory’s reply brief quotes portions of Canulli’s emails out of context, thereby placing Canulli

“in a bad light.” Similarly, Heather has filed a motion for Rule 375(b) sanctions against Canulli,

asserting that Canulli’s briefs falsely state that she filed pro se pleadings in the trial court. We

ordered both of these motions taken with the case.

¶ 46      Rule 375 permits us to impose appropriate sanctions on a party if we determine that the

appeal or other action itself is frivolous or that the appeal or other action was not taken in good

faith or was taken for an improper purpose, such as to harass or cause unnecessary delay. The

purpose of Rule 375 is to condemn and punish the abusive conduct of litigants and their

attorneys who appear before us. Sterling Homes, Ltd. v. Raspberry, 325 Ill. App. 3d 703, 709

(2001).

¶ 47      We conclude that sanctions would not be appropriate in this case.               Gregory’s

mischaracterization of Canulli’s emails by not quoting them in their entirety was de minimis, at

most. As for Heather’s motion, she is correct that Canulli’s briefs state that both parties filed pro

se pleadings, where the record is clear that she did not act pro se. Specifically, Canulli refers to

Heather’s emergency motion to impound as having been filed pro se, and he states that “the

record is replete with instances where Mrs. Kane filed pro se motions [and] sought pro se relief.”




                                               - 21 -
2016 IL App (2d) 150774


We decline to impose sanctions here, as Canulli’s misstatements likely reflect carelessness in

drafting his briefs, rather than a deliberate effort to mislead this court.

¶ 48                                  III. CONCLUSION

¶ 49    For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 50    Affirmed.




                                                 - 22 -